DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Background
The amendment to the Drawings, Specification, and Claims provided in the Applicant’s Preliminary Amendment, filed on 11/21/19, have been entered.
According to the Amendment, claims 1-5 were canceled.  Claims 6-16 were added and are pending.

Allowable Subject Matter
Claims 6-16 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 6 is on an automated storeroom system and recites, in part, “wherein a first rack that is the rack in one storeroom of an adjacent pair of the storerooms and a second rack that is the rack in the other storeroom thereof are disposed opposed to each other, and the preset route along which the transport vehicle travels includes: a first route passing through the first rack in a longitudinal direction of the first rack and configured to allow the transport vehicle to transfer the article onto the second rack; a second route .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/KYLE O LOGAN/Primary Examiner, Art Unit 3651